           Case 1:19-cv-04280-ER Document 58 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BODUM HOLDING AG, BODUM
USA, INC., BODUM AG, AND PI-
DESIGN AG,
                              Plaintiﬀs,                         ORDER
                – against –                                 19 Civ. 4280 (ER)

STARBUCKS CORPORATION,

                              Defendant.


RAMOS, D.J.:
         For the reasons stated on the record at the May 27, 2020 teleconference, the parties are
granted leave to replace Docs. 22, 28, and 36 with redacted versions of these documents,
submitted on consent.


         It is SO ORDERED.


Dated:    May 27, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
